Citation Nr: 0323809	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-00 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
minor children.


REPRESENTATION

Appellee represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from July 1992 to December 
1994.  

This is a simultaneously contested claim.  That is, a 
situation in which the allowance of one claim results in the 
disallowance of another claim involving the same benefit or 
the allowance of one claim results in the payment of a lesser 
benefit to another claimant.  38 C.F.R. § 20.3 (2002).  In 
this case, the appellant, the veteran's ex-spouse is seeking 
an apportionment of the veteran's VA disability compensation 
benefits on behalf of the veteran's children.  If awarded, 
such apportionment would come from the veteran's VA 
disability compensation benefits.  

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2002, at which time it was 
remanded for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, confirmed and continued 
its denial of entitlement to an apportionment of the 
veteran's VA disability compensation benefits on behalf of 
the veteran's minor children.  Thereafter, the case was 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran and the appellant are divorced.

2.  From the time of their divorce through December 19, 2001, 
the appellant had custody of the veteran's minor children.

3.  From the time of the appellant's claim through December 
19, 2001, apportionment of the veteran's VA disability 
compensation would have caused him undue financial hardship.

4.  Since December 20, 2001, the veteran has had custody of 
three of his minor children.

5.  The appellant has not demonstrated financial hardship on 
behalf of her children.  


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability benefits on behalf of his children have not been 
met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5307 (West 2002); 38 
C.F.R. §§ 3.450, 3.451 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  In August 2001, the VA 
published final rules implementing the VCAA.  66 Fed. Reg. 
45620 (August 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326(a)).  

By virtue of information sent to the veteran in the Board's 
November 2002 remand; the Statement of the Case (SOC); the 
Supplemental Statement of the Case (SSOC); and a letter sent 
to the veteran in January 2003, the appellant and the veteran 
and his representative were notified of the evidence 
necessary to substantiate the appellant's claim of 
entitlement to an apportionment of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
minor children..  Those documents informed the veteran of 
what evidence and information VA would obtain for him, with 
specific references to such materials as government reports 
and medical records.  The RO also explained what information 
and evidence the veteran needed to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The RO has made efforts to obtain relevant records adequately 
identified by the veteran.  For example, in June 2000 and May 
2001, the RO requested that the appellant and the veteran 
itemize their household's monthly income; value of assets; 
and list of average monthly expenses.  The RO also asked the 
veteran the amount of support he provided to his ex-wife 
and/or children who did not live with him and what hardship 
would occur if the claim of apportionment was granted.

The following evidence has been received in regard to this 
appeal:  the birth certificates of the children of the 
appellant and the veteran; reports of the appellant's income 
and/or expenses, received in April, June, and October 2000 
and August 2001; reports of the appellant's income and/or 
expenses, received in August 2000, September 2001, and May 
2002 (Financial Status Report, VA Form 20-5655); and a copy 
of the veteran's temporary custody order, issued in December 
2001.  Finally, the Board notes that the appellant and the 
veteran were scheduled for a hearing in May 2002 in 
association with this appeal; however, neither was able to 
report for that hearing.  No request has been received to 
have such hearing rescheduled.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the appellant and the veteran in the 
development of this claim.  In fact, it appears that all 
relevant evidence identified by them has been obtained and 
associated with the claims folder.  In this regard, it should 
be noted that neither the appellant nor the veteran has 
identified any outstanding evidence (which has not been 
sought by the VA) which could be used to support the issue of 
entitlement to an apportionment of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
minor children..  Accordingly, there is no need for further 
development of the evidence in order to meet the requirements 
of the VCAA.  

II.  Background

A review of the record discloses that the veteran and the 
appellant are divorced and that at the time of their divorce, 
the appellant was the custodian of the veteran's children.  
In that capacity, she applied (April 2000) for an 
apportionment of the veteran's VA disability compensation 
benefits for the support of the children.  She noted that her 
income was $475 per month in Aid to Families with Dependent 
Children. 

In August 2000, the veteran acknowledged that he had had 
children with the appellant and reported that he had been 
giving cash to the appellant to help with their support.  He 
stated that he had recently begun to pay back child support 
to the support office at the rate of $50.00 per week.  He 
noted that he had $25.00 in the bank but that he had no 
stocks, bonds, or real estate.  He reported monthly expenses 
of $200.00 rent and installment contracts of $512.58.  

In October 2000, the appellant reported that her monthly 
expenses were approximately $780.00 to - $800.00 per month.  
In October 2000, she reported that she would be going back to 
work.  

In July 2001, the appellant reported that she had moved from 
Kansas City, Missouri, to Liberty, Missouri.

In August 2001, the appellant stated that at the time of 
their separation, the veteran had given her $400.00, but 
nothing after that.  

In September 2001, the veteran was notified that his monthly 
VA compensation rate was $929.00, effective August 1, 2001.  
That rate included additional benefits for his children.

In her appeal (VA Form 9, dated December 21, 2001, and 
received in January 2002), the appellant reported that the 
veteran had not given her any money for his children or 
bought them anything in over six years.  She also reported 
that she had moved to Houston, Texas.  

In February 2002, the RO received a copy of an order from a 
county district court indicating that on December 20, 2001, 
the veteran had been temporarily granted sole legal and 
residential custody of his minor children.  The appellant was 
not permitted to have visitation with the children until she 
returned to the Kansas City metropolitan area and set up a 
stable household, and an evidentiary hearing had been held.

In May 2002, the veteran stated that in 1996 and 1997, he had 
paid the appellant child support in the amount of $200 per 
month but that he had stopped such payments when the 
appellant moved and took the children with her.  The veteran 
reported that he did not have a regular job or large monthly 
income and that he was trying to live on his disability check 
of $929.00 a month

In a Financial Status Report (VA Form 20-5655), dated in May 
2002, the veteran reported a monthly gross salary of 
approximately $300.00 a week ($1200.00 a month) and monthly 
deductions of approximately $105.00 in state and federal 
taxes, Social Security contributions, dental and medical 
benefits.  His monthly income less taxes was approximately 
$1095.00.  His lone asset was an automobile worth about 
$950.00.  He stated that he was  unemployed and that he tried 
to live out of his disability check of $958.00.  His monthly 
expenses for rent, food, utilities and heat, and clothing and 
shoes was approximately $628.60.  It was noted that his rent 
was past due in the amount of $696.00; that lights and water 
was past due in the amount of $250.00; and that his gas bill 
was past due in the amount of $480.00.  He also reported 
monthly installment contracts with unpaid balances totaling 
approximately $4400.00, which he paid at the rate of $220.98 
per month.

In January 2003, pursuant to the Board's remand, the RO 
requested that the appellant furnish a copy of her divorce 
decree and any associated documents providing for custody and 
child support; a statement as to whether the veteran had paid 
child support and the dates and amounts of such payments; 
financial information including her monthly income and 
expenditures, as well as the value of any assets.  The RO 
also requested that she explain the type of hardship that 
would occur if the requested apportionment was not granted.  
It was requested that such information be sent within 30 days 
of the date of the letter, but that if such information was 
received within one year of the date of the letter, benefits 
could be paid from the date her claim had been received.  

In January 2003, the veteran was asked to supply essentially 
the same information of the appellant.  In addition, it was 
requested that he provide receipts for any child support 
actually paid to the appellant.
The veteran and the appellant failed to respond to the RO's 
January 2003 request for information.

III.  Analysis

The appellant seeks entitlement to an apportionment of the 
veteran's VA disability compensation benefits on behalf of 
the veteran's minor children.  In so doing, the appellant 
alleges that during the majority of the time since their 
divorce, the veteran has failed to pay support for their 
minor children.  

Generally, any or all of the VA disability compensation 
benefits payable on account of a veteran may be apportioned 
on behalf of a child not residing with the veteran, if he is 
not reasonably discharging his responsibility for that 
child's support.  38 C.F.R. § 3.450(a)(1)(ii).  Moreover, 
where financial hardship of the child is shown to exist, an 
apportionment may be made on behalf of such child so long as 
the apportionment would not subject the veteran to undue 
economic hardship.  38 C.F.R. § 3.451.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee.  
Id.

A review of the evidence shows that following his divorce, 
the veteran apparently went through a period of time where he 
did not pay child support to the appellant for the care of 
their minor child.  The evidence shows, however, that he 
began doing so and that he was also making up his back 
payments.  He also had significant monthly expenses in his 
own right.  Moreover, during the appeal, the situation 
changed.  The appellant moved on two occasions and ultimately 
left the area where she and the veteran and her children were 
located.  The veteran remained at the same address, however, 
and was granted temporary custody of his children.  He is now 
supporting them on his VA disability compensation of $958.00 
per month.  He also continues to have significant monthly 
expenses, including past due rent and utility bills, which 
are paid out of his VA benefits.  Therefore, while the 
appellant may have been in financial need when she had 
custody of the children, any apportionment of the veteran's 
VA disability compensation benefits would have caused the 
veteran undue financial hardship.  Consequently, the appeal 
is denied.  In arriving at this decision, the Board notes 
that January 2003, the RO requested additional information in 
an effort to better understand the appellant's claim and the 
veteran's situation.  Neither of the parties, however, 
responded to that request.  Accordingly, the Board must make 
its decision based on the evidence of record.  


ORDER

Entitlement to an apportionment of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
minor children is denied.



_______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

